United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Birmingham, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1041
Issued: February 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 22, 2011 appellant filed a timely appeal from an October 27, 2010 schedule
award decision of the Office of Workers’ Compensation Programs (OWCP) and a February 17,
2011 decision of an OWCP hearing representative. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the schedule award decision.
ISSUE
The issue is whether appellant met his burden of proof to establish more than a one
percent impairment of the right leg for which he received a schedule award.
On appeal, appellant contends that he has greater impairment.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On October 1, 1999 appellant, then a 51-year-old x-ray technologist, filed a traumatic
injury claim, alleging that he injured his back lifting a patient on September 28, 1999. On
October 14, 1999 OWCP accepted that he sustained an employment-related lumbosacral strain.
The claim was also accepted for a herniated disc at L4-5. On April 4, 2000 Dr. Thomas A.
Wilson, Jr., a Board-certified neurosurgeon, performed a lumbar microdiscectomy. Appellant
returned to modified duty. By decision dated February 26, 2001, OWCP determined that his
actual earnings in his modified position fairly and reasonably represented his wage-earning
capacity. Appellant retired on disability effective January 6, 2006. On November 29, 2006 he
elected FECA benefits.2
On May 20, 2010 appellant filed a schedule award claim. A January 19, 2010 magnetic
resonance imaging (MRI) scan of the lumbar spine demonstrated the previous surgery and
bilateral foraminal stenosis at L4-5 and L5-S1 with rather diffuse disc bulging at L5-S1. A
July 13, 2010 functional capacity evaluation was determined to be invalid due to significant lack
of effort and inconsistencies.
By letter dated August 10, 2010, OWCP informed appellant of the type evidence needed
to support his schedule award claim. Appellant was asked to provide a report by his physician in
accordance with the sixth edition of the American Medical Association, Guides to the Evaluation
of Permanent Impairment (hereinafter A.M.A., Guides).3
A September 20, 2010 electromyography (EMG) study of the lower extremities was
interpreted as normal without evidence of radiculopathy. In a September 27, 2010 report,
Dr. Ronald T.Y. Moon, an osteopath, advised that appellant reached maximum medical
improvement on September 22, 2010, that the nerve root involved was L4 and that in accordance
with the fifth edition of the A.M.A., Guides, appellant had a five percent impairment due to loss
of function from sensory deficit, pain or discomfort and a zero loss due to decreased strength.
By report dated October 8, 2010 report, OWCP’s medical adviser reviewed the medical
evidence and identified the nerve root involved as L4, with only a sensory impairment. In
accordance with the sixth edition of the A.M.A., Guides, under Table 16-11, appellant had a mild
or class 1, impairment, which he rated at one percent. The medical adviser noted that, under
proposed Table 2, as found in Exhibit 4 of section 3.700 of OWCP procedures, appellant had a
mild sensory impairment which he rated as class 1 with a default value of C, for one percent
impairment. The medical adviser then applied the net adjustment formula, finding no change,

2

On May 4, 2007 the employing establishment informed OWCP that it had continued to accommodate
appellant’s modified duty until he was removed for disciplinary reasons effective November 18, 2005. Appellant
retired on disability effective January 6, 2006. By decision dated May 8, 2007, OWCP denied his claim that he
sustained a recurrence of disability on January 6, 2006. In decisions dated October 25, 2007 and January 14, 2008,
OWCP’s Branch of Hearings and Review denied appellant’s requests for a hearing on the grounds that the requests
were untimely filed. By decision dated April 23, 2008, OWCP denied modification of the prior decision. In a
nonmerit decision dated July 18, 2008, it denied appellant’s reconsideration request.
3

A.M.A., Guides (6th ed. 2008).

2

and concluded that appellant had one percent right leg impairment, with the date of maximum
medical improvement of September 22, 2010.
In an October 27, 2010 decision, appellant was granted a schedule award for a one
percent impairment of the right leg or a total of 2.88 weeks to run from September 22 to
October 12, 2010.
On November 10, 2010 appellant requested a review of the written record. He submitted
additional medical evidence but did not submit an impairment evaluation. By decision dated
February 17, 2011, OWCP’s hearing representative affirmed the October 27, 2010 decision.4
LEGAL PRECEDENT
The schedule award provision of FECA5 and its implementing federal regulations6 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.7 For decisions after
February 1, 2001, the fifth edition of the A.M.A., Guides was used to calculate schedule awards.8
For decisions issued after May 1, 2009, the sixth edition is to be used.9
Although the A.M.A., Guides includes guidelines for estimating impairment due to
disorders of the spine, a schedule award is not payable under FECA for injury to the spine.10 In
1960, amendments to FECA modified the schedule award provisions to provide for an award for
permanent impairment to a member of the body covered by the schedule regardless of whether
the cause of the impairment originated in a scheduled or nonscheduled member. Therefore, as
the schedule award provisions of FECA include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to an extremity even though the cause of the
impairment originated in the spine.11
4

Following appellant’s appeal to the Board, upon examination of the case record, it was determined that the
February 17, 2011 decision of OWCP’s hearing representative was not contained in the record. By order dated
November 29, 2011, the Board asked that OWCP complete the record. OWCP complied, and the case record is now
complete.
5

5 U.S.C. § 8107.

6

20 C.F.R. § 10.404.

7

Id. at § 10.404(a).

8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(January 2010).
9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Pamela J. Darling, 49 ECAB 286 (1998).

11

Thomas J. Engelhart, 50 ECAB 319 (1999).

3

The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating
spinal nerve injuries as extremity impairment. The A.M.A., Guides for decades has offered an
alternative approach to rating spinal nerve impairments.12 OWCP has adopted this approach for
rating impairment of the upper or lower extremities caused by a spinal injury, as provided in
section 3.700 of its procedures.13 Specifically, it will address lower extremity impairments
originating in the spine through Table 16-1114 and upper extremity impairments originating in
the spine through Table 15-14.15
In addressing lower extremity impairments, due to peripheral or spinal nerve root
involvement, the sixth edition requires identifying the impairment class for the diagnosed
condition (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH) and if electrodiagnostic testing were done, Clinical Studies (GMCS).16 The net
adjustment formula is (GMFH - CDX) + (GMCS - CDX).17
ANALYSIS
The Board finds that appellant has a one percent impairment of the right leg. OWCP
accepted that he sustained a lumbosacral strain and herniated disc at L4-5 on September 28, 1999
while lifting a patient. The Board finds that the weight of the medical evidence rests with the
opinion of OWCP’s medical adviser, the only impairment evaluation of record that conforms to
the sixth edition of the A.M.A., Guides. By letter dated August 10, 2010, OWCP informed
appellant that in order to support his schedule award claim, he should submit a report from his
physician that was in accordance with the sixth edition of the A.M.A., Guides. In a
September 27, 2010 report, Dr. Moon, an attending osteopath, advised that appellant reached
maximum medical improvement on September 22, 2010. He indicated that the nerve root
involved was L4 and that, under the fifth edition of the A.M.A., Guides, appellant had a five
percent impairment due to loss of function from sensory deficit, pain or discomfort and a zero
loss due to decreased strength. As noted, subsequent to May 1, 2009, the sixth edition of the
A.M.A., Guides is to be used in determining impairments. Dr. Moon based his impairment
rating on the fifth edition. A medical opinion not based on the appropriate edition of the A.M.A.,
Guides is of diminished probative value in determining the extent of a claimant’s permanent
impairment.18
By report dated October 8, 2010 report, OWCP’s medical adviser reviewed the medical
evidence and identified the affected nerve root as L4, with sensory impairment. He advised that,
12

Rozella L. Skinner, 37 ECAB 398 (1986).

13

FECA Transmittal No. 10-04 (issued January 9, 2010); Federal (FECA) Procedure Manual, supra note 8.

14

Supra note 3 at 533.

15

Id. at 425.

16

Supra note 14.

17

Id. at 521.

18

Shalanya Ellison, 56 ECAB 150 (2004).

4

in accordance with the sixth edition of the A.M.A., Guides, under Table 16-11, appellant had a
mild or class 1, impairment, which he rated at one percent. The medical adviser then indicated
that, under proposed Table 2, as found in Exhibit 4 of section 3.700 of OWCP procedures,
appellant had a mild sensory impairment which he rated as class 1 with a default value of C for
one percent impairment. He then applied the net adjustment formula, finding no change and
concluded that appellant had one percent right lower extremity impairment, with the date of
maximum medical improvement of September 22, 2010. While appellant submitted additional
medical evidence, he did not submit an impairment evaluation.
The Board finds that OWCP’s medical adviser properly reviewed the medical record and
evaluated appellant’s right lower extremity impairment in accordance with OWCP procedures
found at Exhibit 4 of section 3.700. There is no medical evidence establishing a greater
impairment.
Regarding appellant’s argument on appeal that he has a greater impairment then awarded,
the amount payable pursuant to a schedule award does not take into account the effect that the
impairment has on employment opportunities, wage-earning capacity, hobbies or other lifestyle
activities.19 Section 8107 provides a compensation schedule for payment of awards for
permanent impairment of listed body members. The schedule establishes how many weeks of
compensation an employee will receive in the event of total functional loss or dismemberment.
Compensation for partial loss of use of a scheduled member is awarded for a proportionate
number of weeks.20 For complete loss of use of the leg, the maximum number of weeks of
compensation is 288. Since appellant’s permanent impairment of his right leg is one percent, he
is entitled to one percent of 288 weeks or 2.88 weeks of compensation. Under the schedule
award provisions, he is entitled to no more.21
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he has more than a one percent
impairment of the right lower extremity.

19

Denise L. Crouch, 57 ECAB 161 (2005).

20

5 U.S.C. § 8107; see Carol A. Smart, 57 ECAB 340 (2006).

21

See R.O., Docket No. 10-1777 (issued March 16, 2011).

5

ORDER
IT IS HEREBY ORDERED THAT the February 17, 2011 and October 27, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: February 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

